Citation Nr: 1200995	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO. 08-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.

2. Entitlement to service connection for disorders of vision, including glaucoma and cataracts, including as secondary to diabetes mellitus.

3. Entitlement to service connection for polycythemia vera, including as secondary to diabetes mellitus. 

4. Entitlement to service connection for hypertension, including as secondary to diabetes mellitus or a claimed psychiatric disorder.

5. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a lung condition, including as secondary to diabetes mellitus. 

6. Entitlement to service connection for shrapnel of the left leg.

7. Entitlement to service connection for shrapnel of the right leg. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1963 to October 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a recent decision, U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board has recharacterized the Veteran's appealed claim for service connection for PTSD as a claim for service connection for a psychiatric disorder to include PTSD, depression, and anxiety disorder, based on the Veteran's assertions and the medical findings of record. 

Additionally, although the Veteran's claim for service connection for PTSD was previously denied by the RO in a February 2005 decision, the claim need not be reopened prior to initial adjudication by the Board, as a result of liberalizing laws creating new bases of entitlement to the benefit, requiring the affording of de novo review of the claim. Applicable liberalizing laws include both Clemons v Shinseki and changes to 38 C.F.R. § 3.304(f) allowing for stressors to support a claim for PTSD based on medical findings related to hostile force actions, thus liberalizing the former requirements for independent corroboration of in-service stressors to support a PTSD claim. 38 C.F.R. § 3.304(f)(3) (2011). 

The Veteran, his wife, and a sister testified at a hearing before an RO Hearing officer in December 2007. A transcript of that hearing is contained in the claims file. 

The issues of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder; entitlement to service connection for disorders of vision to include cataracts and glaucoma; entitlement to service connection for hypertension; and entitlement to service connection for shrapnel wounds of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of competent and probative evidence of record is against polycythemia vera having developed or having been aggravated in service or otherwise being causally related to service.

2. The preponderance of competent and probative evidence of record is against polycythemia vera having developed or having been aggravated by diabetes mellitus.

3. The preponderance of competent and probative evidence of record is against COPD having developed or having been aggravated in service or otherwise being causally related to service.

4. The preponderance of competent and probative evidence of record is against COPD having developed or having been aggravated by diabetes mellitus.


CONCLUSIONS OF LAW

1. Polycythemia vera was not incurred in or aggravated by service, and was not incurred or aggravated by or as a result of a service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2. COPD was not incurred in or aggravated by service, and was not incurred or aggravated by or as a result of a service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for polycythemia vera and COPD. A VCAA notice letter was sent in July 2006, and a follow up VCAA letter was sent in November 2006. These letters addressed the claims adjudicated herein, prior to the RO's adjudication of the claims in August 2007. The Board has in the Introduction, above, recognized that the claim for service connection for a psychiatric disorder need not be reopened, based on substantive revisions to the law. Spencer v. Brown. The Board finds that the VCAA letters adequately addressed the evidence required to support these claims on the merits. 

The VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. He was also told by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Veteran was also afforded by these VCAA letters Dingess-type notice. To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claims for service connection herein adjudicated are herein denied. 

The July and November of 2006 VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claims. Based on information provided by the Veteran, post-service treatment records were obtained from VA sources. All of these records were associated with the claims file. 

Social Security Administration (SSA) records were also obtained in October 2008 and associated with the claims file. Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990). 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by an SOC and SSOC, as well as by development records informing of efforts undertaken to obtain relevant records including service records. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was not afforded a VA examination for compensation purposes to address his claims for service connection for polycythemia vera and COPD. The Veteran has not presented competent evidence of either of these conditions originating in service, or of a causal link between service or a service-connected disorder and either of these conditions to warrant a VA examination for compensation purposes. 38 C.F.R. § 3.159(c)(4); McLendon. Rather, the Veteran is herein found not competent to cognizably address the distinctly medical question of whether his service-connected diabetes mellitus caused or aggravated either his claimed polycythemia vera or his claimed COPD, and the balance of the record provides no medical evidence addressing such questions of causation. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); cf., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (addressing lay competence to address disabilities subject to lay observation). The Veteran has not contended, and the record does not otherwise support, either polycythemia vera or COPD developing in service. 

While the Veteran has also claimed entitlement to service connection for COPD as due to asbestos exposure, the Veteran has not even presented statements concerning his exposure to asbestos in service or post service, from which to derive any possibility of a causal link to service by this means. Absence such an information, a VA examination addressing this question is also not required. 38 C.F.R. § 3.159(c)(4); McLendon. As the Board discusses below, the record does indicate a long career as a welder post service, as well as a long history of smoking, both of which indicate possible avenues of causation for COPD from occupational exposure and tobacco exposure, but for neither of which circumstances is an indication of a link to in-service exposures. 

While the Veteran was afforded a VA examination for compensation purposes in April 2009, this examination was requested to address claims for service connection for diabetes mellitus and prostate cancer, not claims for service connection for polycythemia vera or COPD. While it is true that the examiner happenstantially noted that the Veteran's recently diagnosed diabetes mellitus had given rise to no long-term sequela, this notation of non-association did not result in the VA examination for compensation purposes being one to address the claimed polycythemia vera or COPD, and hence the April 2009 examination did not give rise to the necessity of an adequate VA examination for compensation purposes prior to the Board's adjudication of the claims adjudicated herein. See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (addressing sufficiency requirements for VA examinations once afforded to address a claim for VA benefits). 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claims which the RO has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159 . 

The Veteran addressed his claims by submitted statements and by testimony at a December 2007 RO hearing. There has been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein. 

In summary, in this case, with regard to the service connection claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished. 

II. Claims for Service Connection for Polycythemia Vera,
And for Service Connection for COPD 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, the Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has contended that he is entitled to service connection for polycythemia vera and COPD as secondary to his service-connected diabetes mellitus. However, the Veteran has not presented a medical basis for his claims for polycythemia vera and COPD as secondary to diabetes mellitus, and the Veteran has also presented no medical evidence supporting the claims on this basis. An April 2009 VA examiner did not address the question of any association between diabetes mellitus and either polycythemia vera or COPD, and hence the examination does not even support the possibility of an association, based on causation or aggravation, between diabetes mellitus and these two claimed disabilities. 

The Veteran, as a lay person, is without the requisite knowledge and expertise to address the uniquely medical questions of causation or aggravation by diabetes of his claimed polycythemia vera and COPD, and hence his assertions are not cognizable to support these secondary service connection claims. Espiritu; cf., Jandreau. 

In his March 2008 VA Form 9, the Veteran asserted that medical treatise evidence supported an association between both diabetes mellitus and COPD, and polycythemia vera. However, the Veteran has not named any such medical treatment evidence and has not submitted any such evidence. Such an unsupported assertion of the existence of unnamed research evidence cannot serve to support the claim. Ultimately, the claimant bears the burden of presenting and supporting his/her claim for benefits, which necessarily must include credible evidence to support the claim. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). As discussed above, the Veteran was duly informed of the relative burdens of the VA and the claimant in developing his claims, and of the necessity of the Veteran's assistance, to include providing sufficient information to allow for such development, and he was duly requested to provide such assistance. 38 C.F.R. §§ 5103A (a)(2); 38 C.F.R. § 3.159 . The Veteran's failure to do so does not give rise to additional burdens on the part of VA. Id. 

In the absence of any cognizable evidence supportive of the claims for service connection for polycythemia vera or COPD as secondary to diabetes mellitus either based on causation or aggravation, the preponderance of the evidence is against these claims on a secondary basis. 38 C.F.R. § 3.310. 

The Veteran has also contended that he is entitled to service connection for COPD as due to asbestos exposure. However, the Veteran's long history post-service as a welder appears the more likely as a source of any asbestos exposure than any much more brief interval of asbestos exposure in the course of mechanic-type work in service. Additionally, the evidentiary record does not reflect a diagnosis of any asbestos-related disease or disability from which to base a secondary service connection claim. The Veteran, as a layperson, lacks the requisite medical expertise to support by his own statements any diagnosis of asbestos-related disease or any such causation between exposures in service and current COPD. Espiritu; cf., Jandreau. The Board accordingly concludes that the preponderance of the evidence is against the claim for service connection for COPD including based on asserted asbestos exposure in service and based on any implicated potential disease associated with asbestos exposure. 38 C.F.R. § 3.303, 3.310. 

The Veteran has not contended, and the evidence otherwise does not support service connection for claimed polycythemia vera or COPD on any other basis, including on a direct basis of incurrence or development of either of these disorders in service or of either of these disorders continuing from service to the present. 38 C.F.R. § 3.303. The record, including service and post service treatment records, reflects that these conditions were not identified or diagnosed until decades post service, and there is no cognizable indication in the record that they are causally related to service. Accordingly, service connection is not otherwise warranted for these claimed disorders, with the preponderance of the evidence against. 38 C.F.R. § 3.303. 


ORDER

Service connection for polycythemia vera is denied.

Service connection COPD is denied.


REMAND

As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding his vision disorders and hypertension claims, in pertinent part, the Veteran has contended that he is entitled to service connection for cataracts and glaucoma and hypertension as secondary to his service-connected diabetes mellitus. The April 2009 VA examiner for compensation purposes noted that the Veteran's hypertension considerably predated his diabetes mellitus of recent onset, and thus his diabetes mellitus had not caused his hypertension. However, the April 2009 VA examiner did not address the question of diabetes mellitus aggravating his hypertension, and also did not address causation or aggravation for the Veteran's claimed glaucoma. Based on the need to address secondary service connection based on causation or aggravation for these disorders as related to service-connected diabetes mellitus, a VA examination is indicated. 38 C.F.R. § 3.159(c)(4); McLendon. 

The entire scope of claim for service connection for disorders of vision, also to include cataracts, is the subject of remand in order to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Regarding his shrapnel claims, in a VA Form 9 submitted in March 2008, the Veteran asserted that he had shrapnel to the right and left legs in the area of the shin bones or tibia. He then further asserted that he was experiencing nerve problems associated with these shrapnel wounds. The Veteran's service treatment records provide no record of the Veteran having engaged in combat or of his having received any combat or other wounds. Combat has also not been confirmed from official sources. However, the Veteran's assertions taken together with the possibility of shrapnel wounding while the Veteran was in-country in Vietnam during the Vietnam Era presents sufficient possibility of such wounding to warrant the Veteran being afforded a VA examination to address whether there are residuals of any such shrapnel wounding. 38 C.F.R. § 3.159(c)(4); McLendon.

Post-service treatment records reflect a career involving work as a welder, with noted welder spark scars or discolorations on the arms. To the extent the Board must develop the Veteran's shrapnel claims, it must also seek to rule out other implicated causes of any observed scars or skin or tissue irritations, to include from welding spark burns or other occupational causes. 

Also regarding his hypertension claim, in his VA Form 9 submitted in March 2008, the Veteran asserted that he was also claiming service connection for hypertension as secondary to his claimed anxiety disorder. Thus, the claim for service connection for hypertension is inextricably intertwined with the claim for service connection for a psychiatric disorder, which latter disorder is the subject of remand. The hypertension claim must thus also be considered upon remand to reflect any favorable outcome for the Veteran's psychiatric disorder claim. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Veteran has made multiple allegations of stressors to support his claim for service connection for PTSD. The Veteran's PTSD claim has been broadened to include other psychiatric disability, which require development by remand. Clemons. 

However, the Veteran's alleged stressors, including as discussed below, may still require corroboration to support his PTSD claim, notwithstanding a recent broadening of the regulations governing PTSD claims to allow consideration of lay statements alone to support stressors associated with enemy action, in support of a PTSD claim. 38 C.F.R. § 3.304(f). Development of the claim should include efforts to obtain any such corroboration not yet adequately developed. 

With such development in mind, the Board observes the Veteran's assertions, including in a June 2006 submission, of having "wandered" with other troops in Vietnam as a military photographer. The Veteran's service personnel records do reflect the Veteran having received at least some occupational training with photography processes as part of his military duties in service. Whether he "wandered" with fellow troops as an itinerate photographer in combat areas, as his assertions suggest, is not supported in the record beyond such assertions. However, if the Veteran can provide documentation of his having taken photographs of combat activities or their aftermath in service, including any copies of photographs taken and evidence that he took them, this may potentially support his PTSD claim. Any such evidence should accordingly be asked of the Veteran upon remand. 

In a February 2005 statement the Veteran asserted that his best friend, named in that statement, had been killed in a convoy on the road to Quang Nam. He also then reported witnessing the Air Force accidentally dropping napalm on Marines during the Tet Offensive in May 1967. The RO confirmed its denial of the Veteran's PTSD claim in the August 2007 rating action in part based on the Veteran's service personnel records not supporting the Veteran's presence at the time and place of the alleged best friend's death, and based on the absence of evidence to confirm the alleged napalm incident. 

The Veteran has asserted, including in December 2007 RO hearing testimony, that the Air Force accidentally dropped napalm on fellow soldiers at Hill 881 just outside Khe Sanh in March or May of 1967 during the Tet offensive, resulting in the death of approximately 120 Marines. He further testified that he was not there at the time but rather was in Con Thien, and he flew back to Khe Sanh during the cleanup, when the hill had already been cleared but there was still small arms fire. He testified that he rode out of Khe Sanh on a caribou helicopter full of dead soldiers, with over 120 bodies stacked four or five deep, with a smell of burning flesh that he never forgot. The entire alleged incident could not be verified by the service department.

At the December 2007 hearing the Veteran asserted that a fellow soldier who was there at the time of those deaths by napalm, named on page 8 of the hearing transcript, could corroborate the incident. The Veteran then further asserted that he would obtain a statement from this fellow soldier. No such statement has been submitted. 

The Veteran has also alleged as a stressor the death of a fellow soldier killed on March 7, 1967. However, he testified at the December 2007 hearing that he recently discovered through working with his psychologist that he had in fact not witnessed that death and was not there at the time. He testified that he nonetheless had nightmares of the death of that fellow soldier. 

The record reflects that in November 2006 the RO attempted to verify alleged stressors, but a development response informed that further verification could not be performed because the Veteran was not shown to have been stationed in Vietnam at the time of the alleged stressors. The VA in June 2007 accordingly made a formal administrative determination that stressor verification could not be obtained based on the stressors alleged. 

Notwithstanding the absence of corroboration of any of the alleged stressors to support his claim for PTSD, the broadened claim for service connection for a psychiatric disorder to include PTSD, anxiety disorder, and depression, must be remanded for appropriate VCAA notice and development and RO review of the broadened claim, to include development reflecting the change in regulation governing PTSD claims. See 38 C.F.R. § 3.304(f)(3) (2011). 

There is sufficient indication in this case including based on current psychiatric diagnoses and statements and testimony by the Veteran and other family members to support the need for a VA examination for compensation purposes to address whether any current psychiatric disorder may be related to service, to include any PTSD related to an in-service stressor. 38 C.F.R. § 3.159(c)(4); 3.303, 3.304(f); McLendon.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated VCAA notice letter, to inform him of the evidence necessary to substantiate his claims for service connection for a psychiatric disorder to include PTSD, depression, and anxiety disorder; for service connection vision disorders to include cataracts and glaucoma, including as secondary to diabetes mellitus; for service connection for hypertension, including as secondary to diabetes mellitus or a psychiatric disorder; and service connection for shrapnel injuries to the lower extremities. The VCAA letter should address the claims as claims on the merits, not as requests to reopen previously denied claims.

The Veteran should be specifically asked to provide any documentation of his having taken photographs of combat activities or their aftermath in service, including any copies of photographs taken related to alleged stressors, and/or any evidence that he took them, inclusive of commendations or news reports or other documents crediting his photographs of such incidents, in furtherance of his PTSD claim. 

The Veteran should also be asked to provide any further information or evidence as may serve to support any alleged stressor in service supportive of his PTSD claim.

The Veteran should also be asked to provide a clarifying statement addressing the nature, extent, and locations on his lower extremities, of his claimed shrapnel injuries, and when and where (geographically, under what circumstances) in service he obtained these shrapnel wounds. 

The VCAA letter should address notice and duty to assist requirements for all indicated theories of the remand claims, including direct and secondary service connection, and PTSD claim based on any (potential) in-service stressors. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. The RO/AMC should undertake any additional stressor verification or other development indicated by the record. All requests to official sources or other sources, and all records and responses received should be associated with the claims file. 

3. Obtain and associate with the claims file all VA and private treatment and examination records not yet obtained, with appropriate assistance and authorization from the Veteran. 

4. Thereafter, the RO/AMC should prepare a finding of any independently corroborated in-service stressors, and this should be both associated with the claims file and supplied to the VA examiner who conducts the VA psychiatric examination for compensation purposes. 

5. Thereafter, afford the Veteran an examination by an appropriate doctor to address the nature and etiology of any current conditions of the lower extremities claimed as shrapnel residuals. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. Any necessary scans, tests, or studies should be conducted, and findings and conclusions should be explained to the extent these may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. The examiner should review the claims file, including a copy of this Remand. The examiner should note the Veteran's assertions of shrapnel injuries in service. The examiner should also note the Veteran's post-service history inclusive of a career as a welder, with potential spark burns or scars or other occupational injuries or retained fragments associated with such work. 

b. The examiner should then address whether there are objective findings supportive of the presence of shrapnel or residuals of shrapnel injuries to the lower extremities. 

c. For each lower extremity, the examiner should provide an opinion whether it is at least as likely as not (at least 50 percent probability) that the Veteran has current shrapnel residuals from shrapnel injury in service. The examiner should provide a complete explanation for his/her opinions. 

d. The examination must also be informed by current and past assertions of the Veteran. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings. Such credibility questions, and implications in terms of diagnosis and medical opinions addressing the Veteran's claimed shrapnel wounds should be discussed in the examination report, as appropriate.

6. Also after completion of development instructions 1 through 4, afford the Veteran an examination by a qualified ophthalmologist to addressing questions of causation or aggravation of the Veteran's claimed vision disorders including cataracts and glaucoma, by his service-connection diabetes mellitus. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. For each vision disorder identified, the examiner should separately address whether it is at least as likely as not that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's diabetes mellitus. The examiner should discuss, as appropriate, the approximately date of onset of each eye disorder and the diabetes mellitus, the progression of these diseases, and the bases for any conclusions as to whether or not diabetes mellitus caused or aggravated each eye disorder found. 

In so doing, the examiner should note the Veteran's documented post-service career as a welder, and should duly consider possible causation of eye disorders due to occupational exposures to bright light, heat, etc.

The examiner should express his or her own medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for these diagnoses and opinions. 

7. Thereafter, afford the Veteran an examination by a qualified psychiatrist or psychologist addressing the nature and etiology of each current psychiatric disorder. The RO/AMC should expressly prepare a document for the examiner setting forth its determination of stressors (if any) that have been independently verified. This document should be associated with the examination report within the claims file. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. The examiner should review the claims file, including a copy of this Remand. The examiner should expressly consider the determination made by the RO, for purposes of the examination, as to whether any alleged stressors are verified. 

b. The examiner may look to the Veteran's testimony in December 2007, prior submitted statements in the course of claim, or statements upon current examination, to support the occurrence of past events or past treatment. 
The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings. 

Such credibility questions, questions of validity of psychological testing, and implications in terms of diagnosis and medical opinions addressing the Veteran's disabilities should be discussed in the examination report, as appropriate. Thus, the examiner should seek to differentiate symptoms attributable to different identified mental or other conditions, and to avoid attributing symptoms to one disability which are best attributed to another, based on the examiner's medical expertise and careful review of all the evidence presented. The examiner should express his or her own medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for these diagnoses and opinions. 

c. The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran. For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability). 

d. If the examiner diagnoses PTSD, the examiner must specify what stressors are relied upon to support that diagnosis under DSM IV, and which of these stressors, if any, occurred during the Veteran's period of active service from December 1963 to October 1967. 

e. If the examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors. 

Also if the examiner diagnoses PTSD, the examiner should arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that asserted stressors were in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to those asserted stressors contributing to current PTSD; OR, alternatively, whether the occurrence of any such stressor and a contribution thereby to PTSD is unlikely (i.e., less than a 50-50 probability).

f. If the examiner diagnoses PTSD, the examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability). The examiner should provide a complete explanation for his/her opinions. 

8. Thereafter, afford the Veteran an examination by a qualified physician to addressing questions of aggravation of the Veteran's claimed hypertension by either diabetes mellitus or by a current psychiatric disorder. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

Separately for diabetes mellitus and for any current psychiatric disability, the examiner should address whether it is at least as likely as not that the Veteran's hypertension was aggravated (permanently increased in severity) by the Veteran's diabetes mellitus; and whether the Veteran's hypertension was caused or aggravated (permanently increased in severity) by any current psychiatric disability. The examiner should discuss, as appropriate, the approximate date of onset of each disease, the progression of each disease, and the bases for any conclusions as to whether or not diabetes mellitus aggravated, or a psychiatric disorder caused or aggravated, the Veteran's hypertension. The examiner should express his or her own medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for these diagnoses and opinions. 

9. Thereafter, readjudicate the now-expanded claim for service connection for a psychiatric disorder, to include PTSD and depression and anxiety disorder. Also readjudicate the claims for service connection for vision disorders to include cataracts and glaucoma, service connection for hypertension, and service connection for shrapnel to each of the lower extremities. If any benefit sought on appeal the subject of this remand is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


